                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

STEPHANIE JOHNSON,                            )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )    CIVIL ACTION NO.: 3:18-cv-805-WC
                                              )
NANCY A. BERRYHILL,                           )
Acting Commissioner of Social Security,       )
                                              )
                Defendant.                    )

                   MEMORANDUM OPINION AND ORDER
       Pending before the court is the Acting Commissioner of Social Security’s Motion

for Entry of Judgment with Remand pursuant to 42 U.S.C. § 405(g). (Doc. 17). In the

motion, the Acting Commissioner states remand is necessary so that the Appeals Council

may consider Plaintiff’s claim pursuant to the Supreme Court’s recent decision in Lucia v.

SEC, 138 S. Ct. 2044 (2018). Plaintiff raised the issue of the applicability of Lucia after

this matter was filed in this court and does not oppose Defendant’s motion. Doc. 17 at 1-

2.

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.”     42 U.S.C. § 405(g).     The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by
substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       In this case, the court finds reversal and remand necessary as Defendant concedes

that the Agency needs to reassess whether it correctly applied the law in its handling of

Plaintiff’s claim in light of recent Supreme Court authority.

       Accordingly, it is

       ORDERED that the Commissioner’s Motion (Doc. 17) is GRANTED; for the

reasons set forth in the Motion and in this Order, the decision of the Commissioner is

REVERSED and REMANDED for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       A separate judgment will issue.

       Done this 7th day of March, 2019.



                                   /s/ Wallace Capel, Jr.
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
